Citation Nr: 0204941	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for hidradenitis 
suppurativa, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from March 1977 to August 
1979.

This appeal arises from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied a rating in excess 
of 10 percent for hidradenitis suppurativa, which has 
remained unchanged.  The veteran filed a notice of 
disagreement in October 2000, and a statement of the case was 
issued later that month.  In December 2000, he timely 
perfected an appeal.

In February 2002, the veteran testified before the 
undersigned Board Member at a hearing held at the RO.  A copy 
of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's claim has been obtained and associated with the 
claims file.

2.  The veteran's service-connected skin disability is 
manifested by extensive scarring in the inguinal, perianal, 
groin and axillary areas, with itching and exudation; 
ulceration or extensive exfoliation or crusting, and 
systemic, nervous, or exceptionally repugnant manifestations 
are not shown.


CONCLUSION OF LAW

The schedular criteria for a rating of 30 percent, and no 
greater, for the hidradenitis suppurativa have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
3.102, § 4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was granted service connection for recurrent 
hidradenitis suppurativa, chronic, with boils in the axillary 
groin and perineal areas, and assigned a non-compensable 
rating effective from August 1979.  By rating decision of 
September 2000, the RO increased the rating from 0 to 10 
percent.  The veteran appealed.

Records from the Bakersfield Memorial Hospital, Emergency 
Room (ER) disclose that in August 1989, an examiner noted the 
presence of a cyst near the rectum, and in the right groin 
area.  On follow-up in September 1989, the examiner noted 
that the cyst persisted, and observed a boil draining "red 
pink" fluid, that was the same as in the previous month.  
The veteran was prescribed antibiotics.

ER records dated in March 1990 show complaints of a painful 
lump by the rectum, and treatment for itching and acute 
perirectal abscess.  A painful palpable abscess was 
identified in the right gluteal fold several centimeters 
above the anus.  Incision and drainage surgery was performed.

During a November 1992 ER visit, the veteran complained of an 
abscess in the right axilla for 4 days, which was treated 
with incision, drainage and antibiotics.

An operative report from Physicians Plaza Surgical Center 
dated in June 1994, shows that the veteran underwent anal 
fistulectomy for recurrent perianal abscess and fistula.

Medical records from the Kern Medical Center (Kern) show that 
the veteran presented in February 1995, with complaints of 
left perianal pain and a mass increasing in size for a week.  
On examination, a perianal abscess was noted.  It was incised 
and drained without complications.  Gross and microscopic 
pathology examination of the excised tissue revealed a 
diagnosis of subcutaneous abscess of anal tissue.

Kern medical records dated in September 1995, also show 
orthopedic evaluation and treatment for an unrelated 
condition.  On follow-up examination in October 1995 the 
veteran refused a rectal examination.  

A May 1997, VA outpatient treatment note showed early signs 
of abscess formation in the axilla and groin, and antibiotics 
were recommended.

Outpatient treatment notes from the VA Medical Center in 
Bakersfield, California show treatment for unrelated 
conditions from December 1998 to May 1999.  However, in May 
1999, the veteran reported complaints of boils in the left 
axilla and right groin for one week, for which antibiotics 
were prescribed.

VA outpatient treatment notes dated in July 1999 disclose 
that the veteran was again seen with complaints of painful 
bumps under the left axilla.  He stated that his symptoms 
increased with sweating in hot weather.  The examiner noted 
there was scar tissue from previous incision and drainage 
procedures (I+D's) for hidradenitis.  Keflex was prescribed.

March 2000 VA outpatient treatment notes reveal that the 
veteran presented at the outpatient clinic with complaints of 
a boil to the right of the anal area that had been present 
for five days.  On examination, a 2 cm painful, fluctuant 
area was observed at 3 o'clock on the anal ring.  There was 
no pus or erythema, and a surgical referral was made.

In July 2000, the veteran underwent VA compensation and 
pension examination.  The examiner noted the veteran's 
history of hidradenitis suppurativa beginning in 1977, while 
in military service.  The veteran reported that he had had 
numerous I+Ds done over the years--at least 15 times.  He 
reported that the boils occurred every two to three weeks, 
and he either drained them himself, or visited the emergency 
room; that he took penicillin every 3 months for the problem; 
and that he experienced difficulty, especially in the 
summertime, from sweating and itching.

On physical examination, the examiner noted that there was no 
skin disease, no signs of ulceration, inflammation, crusting, 
or disfigurement, and no signs of systemic or nervous 
disease.  However, there was evidence of hidradenitis 
suppurativa in the axillary region, groin and buttocks areas.  
Evidence of a fistula and past fistulectomy was noted.  The 
examiner made a diagnosis of hidradenitis suppurativa, 
chronic.

VA outpatient medical records dated in August 2000, reveal 
that the veteran was seen at the outpatient clinic with 
complaints of a boil in the left axilla, about one-half inch 
in diameter, and also 2 small ones in the gluteal fold.  
There was no discharge, no fever, chills, nausea or vomiting.  
On physical examination, the examiner noted extensive left 
axilla scars from previous I&D.  There was tenderness over 
the scar tissue with erythema, but no swelling or 
fluctuation.  Also noted were multiple scars between the 
gluteal fold, with tenderness on the left side and firmness, 
with no definite swelling.  Diagnosis was recurrent 
hidradenitis.  Recommended treatments were sitz baths, warm 
compresses to the left axilla, and antibiotics.

In November 2000, VA outpatient clinic notes reveal that the 
veteran telephoned about the presence of a boil on the right 
side of his buttock area, with pain, redness, warmth on 
touch, and pain on walking or sitting.  On walk-in 
examination, swelling was noted at 3 o'clock on the right 
side, between the gluteal folds with no discharge.  The 
veteran refused further surgical procedures, opting for 
treatment with antibiotics and sitz baths, and cream was 
prescribed for broken skin areas.

VA outpatient clinic notes dated in March, April, and May 
2001, show complaints of pain around the anus, burning of 
scars of hidradenitis, and sexual dysfunction.  Antibiotics 
were continued, cream was prescribed, and the veteran was 
given Vicodin for severe pain associated with the 
hidradenitis.

In May 2001, the veteran again underwent VA examination.

On examination, the veteran reported a history of recurrent 
boils beginning in military service in 1977, since then, 
treated with incision and drainage, and antibiotics.  He 
recounted that frequent infections caused scarring under his 
arms, in the groin and buttocks, and that the condition was 
exacerbated by extensive sitting required in his job as a 
long distance truck driver, and by excessive sweating.  He 
complained that the excessive sweating caused pain in the 
groin and between the buttocks.  He stated that the sweating 
and pain were also disruptive of his sex life.

On physical examination, the examiner noted some perspiration 
while the veteran was seated at rest.  Also noted were 
several old healed surgical scars and small subcutaneous 
nodules in the axillary areas, bilaterally.  The largest scar 
measured 2 cm.  There was moderate tenderness in the axillae, 
without erythema or induration. Similar findings were noted 
in the perianal area with three small sinus tract openings, 
one of which was found to contain a small amount of serous 
fluid.  Multiple small surgical scars were noted in the right 
inguinal area, with moderate tenderness but no erythema or 
drainage.  There was no inguinal lymphadenopathy, and the 
left inguinal area appeared normal.

The examiner concluded with a diagnosis of hidradenitis 
suppurativa, chronic.  He opined that the veteran's response 
to medical follow-up had been suboptimal and it "is not 
likely that this condition will resolve at any time in the 
future."

In February 2002, at his hearing, the veteran submitted 
additional VA outpatient clinic records for the period March 
2001 to January 2002, and attached a waiver of initial RO 
consideration dated in February 2002.

These records show that in July 2001, the veteran again 
reported pain in the inguinal areas.  In a September 2001 
telephone call, the veteran complained of boils in the groin 
area that were hard, red and moderately painful to touch.  He 
reported that one popped, and there was pus and bloody 
drainage on bursting, and he requested a refill on his 
antibiotic Penicillin medication.

In October 2001 VA outpatient treatment notes pertaining to a 
surgery referral, the examiner stated that there were no 
current problematic lesions, but observed multiple scars and 
sinuses in the groin, perineal and axillary regions.  No 
current need for incision and drainage procedures was 
identified, and the veteran reported dealing with the disease 
with frequent showering and hygiene measures.  Surgery was 
not recommended at that time.

However, later in October 2001, the veteran presented to the 
VA outpatient clinic with complaints of pain.  Physical 
examination revealed a mild swelling and tenderness to 
palpation on the left side of the anus, with pain of 8/10 
around a boil in the rectal area.  Scar secondary to incision 
and drainage in the past was noted.  There was no frank 
oozing of pus, and penicillin was administered.

In December 2001, the veteran telephoned the VA outpatient 
clinic complaining of a boil the size of a quarter on his 
buttocks.  On visit and examination, the examiner observed 
that pain was 10/10 in the rectal area, with a small boil at 
the 2 o'clock position outside the anus, with pain and 
tenderness to palpation.  Antibiotic therapy was initiated.

In his testimony before the Board, the veteran reported that 
flare-ups of his skin condition occurred about once or twice 
a month, with drainage once or twice a month, and pain.  He 
testified that the boils persisted for about 2-3 weeks, and 
that total resolution from start to finish could take over a 
month and a half.  He also testified that he could feel the 
"cores" under his skin, in about 10 different places 
between his buttocks.  He stated that he works at night as a 
truck driver, which helps to alleviate some of the problems 
exacerbated by sweating during the day.  He also testified to 
scars under his arms, and to difficulties and embarrassment 
at work in trying to deal with the sweating in his groin and 
buttocks areas.

As regards employment, the veteran testified that sometimes 
when the boils were big, he was unable to work.  Thus he used 
up all of his sick time, three days per year.  Additionally, 
the veteran testified that his disability negatively affected 
his sexual relationship with his wife, and that it had 
"really turned his life completely around."


Analysis

Duty to Assist

As a preliminary matter, the Board observes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The RO advised the veteran of the provisions of the VCAA, and 
of the evidence needed to substantiate his claim, in a letter 
dated in April 2001.  The rating decision, statement of the 
case (SOC), supplemental statement of the case, and the 
discussion at the hearing on appeal have also served to 
advise the veteran of the evidence needed to substantiate his 
claim.

On review of the record, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the VCAA.  In 
this regard, the Board notes that he veteran has undergone 
recent VA examinations that have provided the findings needed 
to evaluate his disability.  All known treatment records have 
been obtained.  

VA is not required to provide assistance under the VCAA "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2).  This is such a case, and no further assistance 
is needed.


Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  The Board must determine whether the weight of 
the evidence supports the veteran's claim(s) or is in 
relative equipoise, with the veteran prevailing in either 
event.  However, if the weight of the evidence is against his 
claim(s), the claim(s) must be denied.  38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 U.S.C.A. §§  5103A, and 5107; 38 
C.F.R. §§ 3.102, 4.3, 4.7.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although 38 
C.F.R. § 4.2 requires that the whole-recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Additionally, the Board considers all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

For informational purposes, hidradenitis (hidradenitis) is 
medically defined, in pertinent part, as "inflammation of a 
sweat gland...."; and hidradenitis suppurativa is "a chronic 
suppurative and cicatricial disease of the apocrine gland-
bearing areas, chiefly the axillae (especially in young 
women), and anogenital region (especially in men), which is 
caused by poral occlusion with secondary bacterial infection 
of apocrine sweat glands.  It is characterized by the 
development of one or more tender red abscesses that enlarge 
and eventually break through the skin, yielding purulent or 
seropurulent drainage.  Healing occurs with fibrosis, and 
recurrences lead to sinus tract formation and progressive 
scarring." See Dorland's Illustrated Medical Dictionary, 822 
(29th ed. 2000).

The veteran is currently assigned a rating of 10 percent for 
hidradenitis suppurativa, an unlisted condition in the VA's 
Schedule for Rating Disabilities, which has been rated by 
analogy under eczema, Diagnostic Code 7899-7806.  38 C.F.R. 
§ 4.20 (2001).

Under Diagnostic Code 7806, a 10 percent rating requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area. For a 30 percent rating, there 
must be exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant. See 38 
C.F.R. § 4.118, Diagnostic Code 7806.

VA examiners have consistently noted multiple scars in a 
relatively large area involving stretching from the axilla to 
the groin.  The veteran has been noted to have extensive 
scars and sinuses.

Additionally, review of VA outpatient treatment notes from 
2000 to current, generally shows frequent recurrence of 
lesions with pain, exudate, and clinic visits.  Additionally, 
the veteran testified to frequent painful flare-ups of 1-2 
times a month, with drainage, and lasting for 1 to 2 months 
before resolution.  He indicated that as a boil resolved, 
another one took its place, and also reported exudate from 
the boils.  He testified to extreme difficulty in his job, as 
well as to missing work because of the severity of his 
symptoms exacerbated by a job that requires sitting for 
extensive periods of time as a long distance truck driver.

The Board finds that the veteran's disability picture more 
nearly approximates the criteria required for the next higher 
30 percent evaluation.  The extensive scaring, and sinuses, 
as well as the frequent recurrences of draining boils equates 
to "extensive lesions."  "Extensive lesions" warrant a 30 
percent evaluation under Diagnostic Code 7806.

The disability does not meet the criteria for an evaluation 
in excess of 30 percent under Diagnostic Code 7806.  In this 
regard, the Board observes that the record is devoid of any 
objective medical evidence of ulceration, extensive 
exfoliation or crusting, or systemic or nervous 
manifestations, warranting the higher 50 percent rating.  
Examiners have specifically noted that he does not have 
ulceration, systemic, or nervous manifestations.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  The Board notes that neither 
frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected 
hidradenitis suppurativa is demonstrated.  There have been no 
recent periods of hospitalization.  The veteran has testified 
that he lost only approximately eight days of work in the 
previous year due to his skin disability, and that he was 
compensated for three of these days.  This level of 
interference with work is compensated for by the 30 percent 
schedular evaluation.  There is no evidence that this 
condition involves such disability that referral for 
consideration of an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

A rating of 30 percent is granted for hidradenitis 
suppurativa, subject to controlling regulations governing the 
payment of monetary benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

